DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “108_2_0” should read “108_1_0” ([0175], line 3).  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 8, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0168743 A1) in view of Yamazaki (US 2014/0042434 A1, hereinafter “Yamazaki ‘434”).
Regarding claim 2, Lee shows in Figs. 1A-1E and related text a method for manufacturing a semiconductor device (thin film transistor (TFT)) ([0029], lines 1-3) comprising: 
forming a gate electrode G (Fig. 1A; [0029], lines 3-9); 
forming a gate insulating film 110 over the gate electrode (Fig. 1A; [0029], lines 9-15);
forming a first oxide semiconductor film 120a over the gate insulating film (Fig. 1B; [0030], lines 1-10); and 
forming a second oxide semiconductor film 120b over the first oxide semiconductor film (Fig. 1B; [0030], lines 1-10),
forming an insulating film 130 over and in contact with the second oxide semiconductor film (Fig. 1E; [0039], lines 1-3; note: although Lee’s passivation layer 130 is not expressly described as being an insulating layer, it must necessarily be electrically insulating; if it were not so, the source electrode S and the drain electrode D would be short-circuited and the thin film transistor would be inoperable), 
wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is higher than note: if O2/Ar is the oxygen/argon flow ratio, then                         
                            
                                
                                    
                                        
                                            O
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    A
                                    r
                                
                                
                                    1
                                    +
                                    
                                        
                                            O
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    A
                                    r
                                
                            
                            ×
                            100
                        
                     is the percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas; for oxygen/argon flow ratios of 1 and 5, the percentages of a flow rate of an oxygen gas in entire flow rate of a deposition gas are 50% and 83%, respectively, as shown in the Examiner’s graphs below),

    PNG
    media_image1.png
    750
    1104
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    748
    1092
    media_image2.png
    Greyscale


Lee does not explicitly disclose the insulating film is an oxide insulating film, wherein a proportion of the indium is higher than a proportion of M in the first oxide semiconductor film, wherein a proportion of the indium is higher than a proportion of M in the second oxide semiconductor film, and wherein the first oxide semiconductor film comprises a region having lower crystallinity than the second oxide semiconductor film.
Yamazaki ‘434 teaches in Fig. 1A and related text the insulating film 407 (407a/407b) is an oxide insulating film ([0110], lines 3-7),
 wherein the first oxide semiconductor film 403a comprises a region having lower crystallinity than the second oxide semiconductor film 403b ([0030], lines 19-21; [0033], lines 1-10; [0104], lines 1-2).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor (TFT) having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee’s embodiment to provide the insulating film as an oxide insulating film, and to form the first oxide semiconductor film to comprise a region having lower crystallinity than the second oxide semiconductor film, as taught by Yamazaki ‘434, to form a proportion of the indium to be higher than a -3/cm when measured by a constant photocurrent method (CPM) (Yamazaki ‘434: [0031], lines 1-7), and in order to optimize the electrical and/or optical characteristics (e.g., band gap, electron affinity, carrier density, carrier mobility, resistivity, absorptivity, etc.) of the first oxide semiconductor film and the second oxide semiconductor film for a desired application, respectively.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  MPEP 2144.05(II)(A) (emphasis added).
Regarding claim 3, Lee shows in Figs. 1A-1E and related text a method for manufacturing a semiconductor device (thin film transistor (TFT)) ([0029], lines 1-3) comprising: 
forming a gate electrode G (Fig. 1A; [0029], lines 3-9); 

forming a first oxide semiconductor film 120a over the gate insulating film (Fig. 1B; [0030], lines 1-10); and 
forming a second oxide semiconductor film 120b over the first oxide semiconductor film (Fig. 1B; [0030], lines 1-10),
forming an insulating film 130 over and in contact with the second oxide semiconductor film (Fig. 1E; [0039], lines 1-3; note: although Lee’s passivation layer 130 is not expressly described as being an insulating layer, it must necessarily be electrically insulating; if it were not so, the source electrode S and the drain electrode D would be short-circuited and the thin film transistor would be inoperable), 
wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the first oxide semiconductor film is higher than or equal to 5% and lower than or equal to 15% ([0031], lines 1-18; note: an oxygen flow rate in the range of from 5% to 15% corresponds to an oxygen/argon flow ratio in the range of from 0.053 to 0.18 (see the Examiner’s graph on page 4 hereinabove), which lies inside the prior art range of from about 0 to about 10 for the oxygen/argon flow ratio for forming the first oxide semiconductor film), and 
wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is higher than or equal to 70% and lower than or equal to 100% ([0031], lines 1-18; note: the prior art range for the oxygen/argon flow ratio of from about 5 to about 80 for forming the second oxide semiconductor film corresponds to an oxygen flow rate in the range of from 83% to 99% 
wherein each of the first oxide semiconductor film and the second oxide semiconductor film comprises indium, M, and zinc, wherein M is aluminum, gallium, yttrium, or tin ([0010], lines 3-5 and [0030], lines 4-5).
Lee does not explicitly disclose the insulating film is an oxide insulating film, wherein a proportion of the indium is higher than a proportion of M in the first oxide semiconductor film, wherein a proportion of the indium is higher than a proportion of M in the second oxide semiconductor film, and wherein the first oxide semiconductor film comprises a region having lower crystallinity than the second oxide semiconductor film.
Yamazaki ‘434 teaches in Fig. 1A and related text the insulating film 407 (407a/407b) is an oxide insulating film ([0110], lines 3-7),
 wherein the first oxide semiconductor film 403a comprises a region having lower crystallinity than the second oxide semiconductor film 403b ([0030], lines 19-21; [0033], lines 1-10; [0104], lines 1-2).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor (TFT) having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee’s embodiment to provide the insulating film as an oxide insulating film, and to form the first oxide semiconductor film to -3/cm when measured by a constant photocurrent method (CPM) (Yamazaki ‘434: [0031], lines 1-7), and in order to optimize the electrical and/or optical characteristics (e.g., band gap, electron affinity, carrier density, carrier mobility, resistivity, absorptivity, etc.) of the first oxide semiconductor film and the second oxide semiconductor film for a desired application, respectively.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  MPEP 2144.05(II)(A) (emphasis added).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05(I).
Regarding claim 4, Lee shows in Figs. 1A-1E and related text a method for manufacturing a semiconductor device (thin film transistor (TFT)) ([0029], lines 1-3) comprising: 
forming a gate electrode G (Fig. 1A; [0029], lines 3-9); 
forming a gate insulating film 110 over the gate electrode (Fig. 1A; [0029], lines 9-15);
forming a first oxide semiconductor film 120a over the gate insulating film (Fig. 1B; [0030], lines 1-10); and 
forming a second oxide semiconductor film 120b over the first oxide semiconductor film (Fig. 1B; [0030], lines 1-10),
forming an insulating film 130 over and in contact with the second oxide semiconductor film (Fig. 1E; [0039], lines 1-3; note: although Lee’s passivation layer 130 is not expressly described as being an insulating layer, it must necessarily be electrically insulating; if it were not so, the source electrode S and the drain electrode D would be short-circuited and the thin film transistor would be inoperable), 
wherein each of the first oxide semiconductor film and the second oxide semiconductor film comprises indium, M, and zinc, wherein M is aluminum, gallium, yttrium, or tin ([0010], lines 3-5 and [0030], lines 4-5).
Lee does not explicitly disclose the insulating film is an oxide insulating film, wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition 
Yamazaki ‘434 teaches in Fig. 1A and related text the insulating film 407 (407a/407b) is an oxide insulating film ([0110], lines 3-7),
wherein percentage of a flow rate of an oxygen gas (10%) in entire flow rate of a deposition gas (flow rate of oxygen: 20 sccm; flow rate of argon: 180 sccm) for forming the first oxide semiconductor film is 10% ([0274], lines 1-9), and
wherein percentage of a flow rate of an oxygen gas (100%) in entire flow rate of a deposition gas (flow rate of oxygen: 200 sccm) for forming the second oxide semiconductor film is 100% ([0274], lines 9-14), and
wherein the first oxide semiconductor film 403a comprises a region having lower crystallinity than the second oxide semiconductor film 403b ([0030], lines 19-21; [0033], lines 1-10; [0104], lines 1-2).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor (TFT) having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
-3/cm when measured by a constant photocurrent method (CPM) (Yamazaki ‘434: [0031], lines 1-7), and in order to optimize the electrical 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  MPEP 2144.05(II)(A) (emphasis added).
Regarding claim 8, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 2 above.
Lee does not explicitly disclose the second oxide semiconductor film includes a crystal part, and the crystal part has a c-axis alignment.
Yamazaki ‘434 teaches in Fig. 1A and related text the second oxide semiconductor film 403b includes a crystal part, and the crystal part has a c-axis alignment ([0020], lines 5-6 and [0033], lines 1-10).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of 
Regarding claim 12, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 3 above.
Lee does not explicitly disclose the second oxide semiconductor film includes a crystal part, and the crystal part has a c-axis alignment.
Yamazaki ‘434 teaches in Fig. 1A and related text the second oxide semiconductor film 403b includes a crystal part, and the crystal part has a c-axis alignment ([0020], lines 5-6 and [0033], lines 1-10).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film to include a crystal part, wherein the crystal part has a c-axis alignment, as taught by Yamazaki ‘434, in order to 
Regarding claim 16, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 4 above.
Lee does not explicitly disclose the second oxide semiconductor film includes a crystal part, and the crystal part has a c-axis alignment.
Yamazaki ‘434 teaches in Fig. 1A and related text the second oxide semiconductor film 403b includes a crystal part, and the crystal part has a c-axis alignment ([0020], lines 5-6 and [0033], lines 1-10).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film to include a crystal part, wherein the crystal part has a c-axis alignment, as taught by Yamazaki ‘434, in order to provide a compromise between a single crystal structure, which may have a high electron mobility but is difficult to form on an underlying gate insulating film, and an 
Regarding claim 17, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 2 above.
Lee does not explicitly disclose a substrate temperature in forming the second oxide semiconductor film is higher than a substrate temperature in forming the first oxide semiconductor film.
Yamazaki ‘434 teaches in Fig. 1A and related text a substrate temperature (400 [Symbol font/0xB0]C) in forming the second oxide semiconductor film 403b is higher than a substrate temperature (room temperature, which is 20-25 [Symbol font/0xB0]C) in forming the first oxide semiconductor film 403a ([0105], lines 1-3 and 9-11).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to set a substrate temperature in forming the second oxide semiconductor film to be higher than a substrate temperature in forming the first oxide semiconductor film, as taught by Yamazaki ‘434, in order to provide the second oxide semiconductor film with a higher degree of crystallinity (e.g., a c-axis aligned crystalline 
Regarding claim 18, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 3 above.
Lee does not explicitly disclose a substrate temperature in forming the second oxide semiconductor film is higher than a substrate temperature in forming the first oxide semiconductor film.
Yamazaki ‘434 teaches in Fig. 1A and related text a substrate temperature (400 [Symbol font/0xB0]C) in forming the second oxide semiconductor film 403b is higher than a substrate temperature (room temperature, which is 20-25 [Symbol font/0xB0]C) in forming the first oxide semiconductor film 403a ([0105], lines 1-3 and 9-11).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to set a substrate temperature in forming the second oxide semiconductor film to be higher than a substrate temperature in forming the first oxide semiconductor film, as taught by Yamazaki ‘434, in order to provide the second oxide semiconductor film with a higher degree of crystallinity (e.g., a c-axis aligned crystalline 
Regarding claim 19, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 4 above.
Lee does not explicitly disclose a substrate temperature in forming the second oxide semiconductor film is higher than a substrate temperature in forming the first oxide semiconductor film.
Yamazaki ‘434 teaches in Fig. 1A and related text a substrate temperature (400 [Symbol font/0xB0]C) in forming the second oxide semiconductor film 403b is higher than a substrate temperature (room temperature, which is 20-25 [Symbol font/0xB0]C) in forming the first oxide semiconductor film 403a ([0105], lines 1-3 and 9-11).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to set a substrate temperature in forming the second oxide semiconductor film to be higher than a substrate temperature in forming the first oxide semiconductor film, as taught by Yamazaki ‘434, in order to provide the second oxide semiconductor film with a higher degree of crystallinity (e.g., a c-axis aligned crystalline .
Claims 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0168743 A1) in view of Yamazaki (US 2014/0042434 A1) as applied to claims 2, 3 and 4 above, respectively, and further in view of Kim et al. (US 2015/0060990 A1).
Regarding claim 5, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 2 above, including the first oxide semiconductor film is formed by a sputtering target (Lee: [0030], lines 11-14).
Lee in view of Yamazaki ‘434 does not explicitly disclose the second oxide semiconductor film is formed by the sputtering target (i.e., the same sputtering target by which the first oxide semiconductor film is formed).
Kim teaches in Fig. 7B and related text the second oxide semiconductor film 20 is formed by the sputtering target (“a single target”) ([0074], lines 4-5; [0103]-[0104]; [0108], lines 1-2).
Lee, Yamazaki ‘434 and Kim are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film by the sputtering target, as 
Regarding claim 9, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 3 above, including the first oxide semiconductor film is formed by a sputtering target (Lee: [0030], lines 11-14).
Lee in view of Yamazaki ‘434 does not explicitly disclose the second oxide semiconductor film is formed by the sputtering target (i.e., the same sputtering target by which the first oxide semiconductor film is formed).
Kim teaches in Fig. 7B and related text the second oxide semiconductor film 20 is formed by the sputtering target (“a single target”) ([0074], lines 4-5; [0103]-[0104]; [0108], lines 1-2).
Lee, Yamazaki ‘434 and Kim are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film by the sputtering target, as taught by Kim, in order to simplify the manufacturing process such that the sputtering 
Regarding claim 13, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 4 above, including the first oxide semiconductor film is formed by a sputtering target (Lee: [0030], lines 11-14).
Lee in view of Yamazaki ‘434 does not explicitly disclose the second oxide semiconductor film is formed by the sputtering target (i.e., the same sputtering target by which the first oxide semiconductor film is formed).
Kim teaches in Fig. 7B and related text the second oxide semiconductor film 20 is formed by the sputtering target (“a single target”) ([0074], lines 4-5; [0103]-[0104]; [0108], lines 1-2).
Lee, Yamazaki ‘434 and Kim are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film by the sputtering target, as taught by Kim, in order to simplify the manufacturing process such that the sputtering apparatus need only contain a single target rather than a plurality of targets, whereby .
Claims 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0168743 A1) in view of Yamazaki (US 2014/0042434 A1) as applied to claims 2, 3 and 4 above, respectively, and further in view of Yamazaki (US 2013/0334523 A1, hereinafter “Yamazaki ‘523”).
Regarding claim 6, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 2 above.
Lee in view of Yamazaki ‘434 does not explicitly disclose the proportion of the M is higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc is higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4.
Yamazaki ‘523 teaches in Fig. 2B and related text the proportion of the M (in second oxide semiconductor layer 408b) is higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc is higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4 ([0075], lines 10-13 which discloses In:Ga:Zn=4:2:3).
Lee, Yamazaki ‘434 and Yamazaki ‘523 are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘523 because they are from the same field of endeavor.

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  MPEP 2144.05(II)(A) (emphasis added).
Regarding claim 10, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 3 above.
Lee in view of Yamazaki ‘434 does not explicitly disclose the proportion of the M is higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc is higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4.
Yamazaki ‘523 teaches in Fig. 2B and related text the proportion of the M (in second oxide semiconductor layer 408b) is higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc is higher than or equal to 2 and lower than or 
Lee, Yamazaki ‘434 and Yamazaki ‘523 are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘523 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to set the proportion of the M to be higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc to be higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4, as taught by Yamazaki ‘523, in order to form at least the second oxide semiconductor layer with an appropriate composition that may provide needed electrical characteristics (e.g., field-effect mobility, threshold voltage, and variation) (Yamazaki ‘523: [0079]).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  MPEP 2144.05(II)(A) (emphasis added).
Regarding claim 14, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 4 above.

Yamazaki ‘523 teaches in Fig. 2B and related text the proportion of the M (in second oxide semiconductor layer 408b) is higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc is higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4 ([0075], lines 10-13 which discloses In:Ga:Zn=4:2:3).
Lee, Yamazaki ‘434 and Yamazaki ‘523 are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘523 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to set the proportion of the M to be higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc to be higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4, as taught by Yamazaki ‘523, in order to form at least the second oxide semiconductor layer with an appropriate composition that may provide needed electrical characteristics (e.g., field-effect mobility, threshold voltage, and variation) (Yamazaki ‘523: [0079]).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  MPEP 2144.05(II)(A) (emphasis added).
Claims 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0168743 A1) in view of Yamazaki (US 2014/0042434 A1) as applied to claims 2, 3 and 4 above, respectively, and further in view of Fukuhara et al. (US 2011/0141076 A1).
Regarding claim 7, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 2 above.
Lee in view of Yamazaki ‘434 does not explicitly disclose a thickness of the second oxide semiconductor film is larger than a thickness of the first oxide semiconductor film.
Fukuhara teaches in Fig. 1 and related text a thickness (10-100 nm) of the second oxide semiconductor film 144 is larger than a thickness (3-5 nm) of the first oxide semiconductor film 142 ([0072], lines 1-6; [0078], lines 1-4; [0092], lines 1-8; [0094], lines 1-2; [0096], lines 1-5; [0097], lines 1-3).
Lee, Yamazaki ‘434 and Fukuhara are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form a thickness of the second oxide semiconductor film to be larger than a thickness of the first oxide semiconductor film, as taught by Fukuhara, in order to further stabilize the threshold voltage of the thin film transistor (TFT) (Fukuhara: [0013], lines 1-3; [0076], lines 15-19; and Abstract, lines 1-2), thereby furthering Lee’s stated objective of ensuring reliability of the TFT by preventing a shift of the threshold voltage (Lee: [0023] and [0042]).
Regarding claim 11, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 3 above.
Lee in view of Yamazaki ‘434 does not explicitly disclose a thickness of the second oxide semiconductor film is larger than a thickness of the first oxide semiconductor film.
Fukuhara teaches in Fig. 1 and related text a thickness (10-100 nm) of the second oxide semiconductor film 144 is larger than a thickness (3-5 nm) of the first oxide semiconductor film 142 ([0073], lines 1-5; [0078], lines 1-4; [0092], lines 1-8; [0094], lines 1-2; [0096], lines 1-5; [0097], lines 1-3).
Lee, Yamazaki ‘434 and Fukuhara are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form a thickness of the second oxide semiconductor film to be larger than a thickness of the first oxide semiconductor film, as taught by Fukuhara, in order to further stabilize the threshold voltage of the thin film transistor (TFT) (Fukuhara: [0013], lines 1-3; [0076], lines 15-19; and Abstract, lines 1-2), thereby furthering Lee’s stated objective of ensuring reliability of the TFT by preventing a shift of the threshold voltage (Lee: [0023] and [0042]).
Regarding claim 15, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 4 above.
Lee in view of Yamazaki ‘434 does not explicitly disclose a thickness of the second oxide semiconductor film is larger than a thickness of the first oxide semiconductor film.
Fukuhara teaches in Fig. 1 and related text a thickness (10-100 nm) of the second oxide semiconductor film 144 is larger than a thickness (3-5 nm) of the first oxide semiconductor film 142 ([0073], lines 1-5; [0078], lines 1-4; [0092], lines 1-8; [0094], lines 1-2; [0096], lines 1-5; [0097], lines 1-3).
Lee, Yamazaki ‘434 and Fukuhara are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form a thickness of the second oxide semiconductor film to be larger than a thickness of the first oxide semiconductor film, as taught by Fukuhara, in order to further stabilize the threshold voltage of the thin film transistor (TFT) (Fukuhara: [0013], lines 1-3; [0076], lines 15-19; and Abstract, lines 1-2), thereby furthering Lee’s stated objective of ensuring reliability of the TFT by preventing a shift of the threshold voltage (Lee: [0023] and [0042]).
Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.
Applicant argues on page 7 with respect to claim 2: “The Office Action asserts that Lee describes, at paragraph [0031], percentage flow rates of oxygen gas for forming the first oxide semiconductor film 120a and the second oxide semiconductor film 120b. However, Lee merely describes, at paragraph [0031], which is reproduced below, relative reactive oxygen/argon flow ratios of sputtering processes of the first and second material layers 120a and 120b. Nowhere does Lee describe or suggest the noted features of claim 2, with respect to relative percentages of flow rates of oxygen gas in entire flow rates of deposition gas for forming the first and second material layers 120a and 120b. For at least these reasons, the Office Action fails to establish a prima facie
In response, although Lee describes oxygen/argon flow ratios for forming the first oxide semiconductor film 120a and the second oxide semiconductor film 120b, these may be readily converted to percentage flow rates of oxygen gas by the mathematical formula                         
                            
                                
                                    
                                        
                                            O
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    A
                                    r
                                
                                
                                    1
                                    +
                                    
                                        
                                            O
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    A
                                    r
                                
                            
                            ×
                            100
                        
                     where O2/Ar is the oxygen/argon flow ratio, given that the deposition gas is a mixture of oxygen (O2) and argon (Ar) (Lee: [0030], lines 16-17).  For the first oxide semiconductor film 120a, Lee’s oxygen/argon flow ratio in the range of from about 0 to about 10 corresponds to a percentage flow rate of oxygen gas of from about 0% to about 91%, as shown in the Examiner’s graph hereinbelow.  For the second oxide semiconductor film 120b, Lee’s oxygen/argon flow ratio in the range of from about 5 to about 80 corresponds to a percentage flow rate of oxygen gas of from about 83% to about 99%, as shown in the Examiner’s graph hereinbelow.

    PNG
    media_image1.png
    750
    1104
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    748
    1092
    media_image2.png
    Greyscale

Lee’s first oxide semiconductor film 120a may be formed with an oxygen/argon flow ratio less than about 5, which corresponds to a percentage flow rate of oxygen gas less than about 83%.  On the other hand, Lee’s second oxide semiconductor film 120b is formed at an oxygen/argon flow ratio greater than or equal to about 5, which corresponds to a percentage flow rate of oxygen gas greater than or equal to
Applicant argues on page 8 with respect to claim 2: “Additionally, claim 2 recites that ‘the first oxide semiconductor film comprises a region having lower crystallinity than the second oxide semiconductor film.’ Applicants submit that Lee does not describe or suggest these noted features of claim 2. For at least these additional reasons, the rejection of claim 2 should be withdrawn because the Office Action fails to establish a prima facie case of unpatentability with respect to claim 2 in view of Lee.”
In response, claim 2 is currently being rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0168743 A1) in view of Yamazaki (US 2014/0042434 A1).  Yamazaki ‘434 is being relied upon to teach the new limitation “the first oxide semiconductor film comprises a region having lower crystallinity than the second oxide semiconductor film,” as recited in claim 2, lines 19-20.  Yamazaki ‘434 discloses in paragraph [0030], lines 19-21 thereof: “The degree of crystallinity of the first oxide semiconductor film is lower than that of the second oxide semiconductor film.”
Applicant argues on page 8: “With respect to claims 3 and 4, Applicants request reconsideration and withdrawal of this rejection because claims 3 and 4, and their dependent claims, recite features similar to those discussed above with respect to claim 2, and because Yamazaki '434, which is cited for showing a semiconductor device, does not describe or suggest those features.”
In response, it is respectfully submitted that Yamazaki ‘434 teaches the new limitation “the first oxide semiconductor film comprises a region having lower crystallinity than the second oxide semiconductor film,” as recited in claim 3, lines 22-23 and claim 4, lines 20-21.  Yamazaki ‘434 discloses in paragraph [0030], lines 19-21 thereof: “The degree of crystallinity of the first oxide semiconductor film is lower than that of the second oxide semiconductor film.”
Applicant argues on pages 8-9 with respect to claims 3 and 4: “Additionally, with respect to claims 3 and 4, the Office Action acknowledges the deficiencies of Lee and relies upon Yamazaki '434 for describing, at paragraph [0274], oxygen flow rates used for forming first, second, and third oxide semiconductor films. However, while Yamazaki '434 may describe an oxygen flow rate of 10% for first and third oxide semiconductor films and an oxygen flow rate of 100% for a second oxide semiconductor film, Yamazaki '434 does not describe or suggest that the second oxide semiconductor film formed with the 100% oxygen flow rate is in contact with an oxide insulating film. In particular, Yamazaki '434 describes that the second oxide semiconductor film formed with the 100% oxygen flow rate is sandwiched between the first and third oxide semiconductor films from [sic] with the 10% oxygen flow rate. Accordingly, Yamazaki '434 does not remedy the failure of Lee for describing ‘forming an oxide insulating film over and in contact with the second oxide semiconductor film,’ as recited in claims 3 and 4, in which a ‘percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is higher than or equal to 70% and lower than or equal to 100%,’ as further recited in claims 3 and 4. For at least these additional reasons, the Office Action fails to establish a prima facie case of unpatentability with respect to claims 3 and 4 in view of Lee and Yamazaki '434, and the rejection of claims 3 and 4, and their dependent claims, should be withdrawn.”
In response, it is noted that the term “contact” is a broad term of structural, electrical and/or thermal relationship and encompasses direct contact (i.e., direct physical contact), indirect contact (i.e., indirect physical contact), electrical contact, and thermal contact, as understood by one of ordinary skill in the art.  US 2018/0246257 
As used herein, the term "contact" can mean either direct contact or indirect contact. Direct contact refers to contact in the absence of intervening material and indirect contact refers to contact through one or more intervening materials. Elements in direct contact touch each other. Elements in indirect contact do not touch each other, but do touch an intervening material or series of intervening materials, where the intervening material or at least one of the series of intervening materials touches the other.

Although the second oxide semiconductor film 403b of Yamazaki ‘434 is not in direct contact with the overlying oxide insulating film 407 (407a/407b) (see Fig. 1A), it is respectfully submitted that the second oxide semiconductor film 403b, which may be formed with a 100% oxygen flow rate, is in indirect contact and thermal contact with the oxide insulating film 407.  It is therefore the Examiner’s position that Yamazaki ‘434 may be fairly relied upon to teach “wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the first oxide semiconductor film is 10%, and wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is 100%,” as recited in claim 4, lines 9-12.
Moreover, in the current rejection of claim 3 , Lee is being relied upon to teach “wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the first oxide semiconductor film is higher than or equal to 5% and lower than or equal to 15%, and wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is higher than or equal to 70% and lower than or equal to 100%,” as recited in claim 3, lines 9-14.  After converting Lee’s oxygen/argon flow ratios into percentage flow rates of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M ALBRECHT/Examiner, Art Unit 2811